DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.
 Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive. Applicant argues the purported modifications to the prior art documents relating to their respective inventions as a whole. However, Examiner is using teachings of certain structures of those devices and what would be within the level of ordinary skill in the art to modify.
Applicant argues Kowalczyk does not form any portion of an adapter as claimed. Examiner is citing Kowalczyk for the teaching of a housing (the claimed “shell”)
This leaves the remaining argument of the waterproof seal. As noted by Applicant, such a shell container is used to house items in the interior of a container like Kowalczyk (Applicant Arguments; Page 14). While Applicant argues different uses or different configurations of the combinations, Examiner stresses that the prior art being used mainly serves to teach placing an array of adapters within a waterproof shell. Simpson teaches such a configuration as currently claimed. Even if Applicant’s argument were persuasive, similar types of shells (disclosed as recently as the current IDS document US 2015/0268434) are commonly known to seal off adapters from the environment (paragraph 48;  US 2015/0268434).
There are no specifics as to arrangement of items within the housing shell or how components within relate to one another or the locking portions (as is recited for the previously indicated allowable subject matter). Therefore, Examiner believes the combination teaches the claimed invention where allowable subject matter is not indicated.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-5,  9-13, 27-36, 38-39, 42-44, and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pepe in view of Kowalczek (cited in prior office action), and further in view of US 2018/0079569 to Simpson.
Pepe discloses in the abstract and figures 1-5, a multi-port comprising: 
at least one connection port (222) disposed on the multiport with the at least one connection port comprising an optical connector opening extending from an outer surface of the multiport into a cavity of the multiport and defining a 
at least one modular adapter sub-assembly (the entire adapter 220); 
at least one securing feature (125) being associated with the connection port passageway; and 
at least one securing feature resilient member for biasing a portion of the at least one securing feature (150, 154; paragraph 55).
As to claims 4 and 9-11, the securing feature translates (when the feature is depressed, it releases the connector).
As to claim 5, the feature is biased with a spring (paragraph 55). 
As to claim 12, when the connector is inserted, the securing feature engages depressions in the connector housing thereby “locking” it within the adapter port.
As to claim 13, the locking feature has a ramp (215a; figure 5A).
Claim 18 is a combination of the above (translation between open and retained positions and is biased).
Claims 27-29 relate to optical fiber being routed within (connecter is inserted and end fiber portion 312 communicates within. Also see paragraph 2).
Claims 30-31 relate to language reciting a retainer. Pepe discloses a retainer in figures 15 and 17.
As to claim 33, once inserted, the portion (340) would seal the slot.
As to claims 34-35, rear portions are disclosed (paragraph 66).
As to claim 36, SC-style connectors are disclosed (paragraph 44).
As to claim 39, a circuit board (230) is mounted.

As to claim 43, a male key (lug 213) is disclosed. 
As to claim 51, LED indicators are disclosed (paragraph 93).
However, Pepe fails to explicitly disclose a shell and the disclosed modular adapter within said shell. Pepe does disclose in figure 25, that multiple disclosed adapters coupled together to form communications equipment (160). It is generally accepted to be commonplace in the art to not only make components modular, but to house multiple components within a single housing (“shell”). 
Claims 25-26 and 32 relates to a “floating” aspect of the connection port versus the adapter assembly. This is not disclosed by Pepe, but sizing the assembly within an outer shell would be common in the art.
Claim 38 relates to internal component having a splitter. 
Claim 44 relates to fiber routing within the shell.
Kowalczek discloses such a shell (figures 1-3) to house adapter arrays, splitters (148) or routing (46) within. 
It would have been obvious to one having ordinary skill in the art to recognize that Pepe discloses a single modular adapter which may be housed in a shell with components such as splitters or fiber routing such as disclosed by Kowalczek to have proper protection and to facilitate the functions disclosed in Pepe figure 25. 
Pepe in view of Kowalczek fails to disclose a sealed seam for weatherproofing. It is noted that such seals are common in the housing art and well known in the optical art.
Simpson discloses a general enclosure with a grooved gasket to seal the internal components and protect the internals from water intrusion.
.
Claims 7 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pepe in view of Kowalczek and further in view of Simpson (hereinafter PKS) as applied to claims above, and further in view of US 2016/0015885 to Pananen et al.
PKS discloses the invention as claimed except for the shape of the connector and housing portions being “round” (bore). Pepe does disclose in paragraph 44 that any type of connector can be used with the same retention principles. Changing the shape of a housing is within the level of ordinary skill in the art.
Pananen discloses such a round shape with a bore and retention feature for a connector. 
It would have been obvious to one having ordinary skill in the art to change the shape of a housing to a round one as taught by Pananen to include a bore and associated retention components to mate a pre-determined connector shape for the adapter in PKS.
Claims 37 and 49-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over PKS as applied to claims above, and further in view of US 2017/0254962 to Mueller-Schlomka et al.
PKS discloses the invention as claimed except for sealed, weatherproof components. It is noted that weatherproofing components is well known in the art.
Mueller-Schlomka discloses such a statement on weatherproofing as common (paragraph 6). 
It would have been obvious to one having ordinary skill in the art to recognize that weatherproofing and sealing components in the field is generally accepted as common as shown by Mueller-Schlomka in PKS.
Claims 45-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over PKS as applied to claims above.
PKS discloses the invention as claimed except for specific sizes. It is generally recognized that changing the shape or size of a component is within the level of ordinary skill in the art.
	It would have been obvious to one having ordinary skill in the art to size the device as claimed, since it has been held to be within general skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Allowable Subject Matter
Claims 18 and related dependent claims are allowed. As noted in the response to arguments above, the prior art made of record fails to disclose a bore shaped securing feature that is actuated and translates as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/Primary Examiner, Art Unit 2883